DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “N”.  Suggest to properly define “N” as an integer.  Appropriate correction is required.
In addition, appropriate correction is required for the limitation “he speed-change gear set”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the rotational speed of the output shaft is not so increased as to have the electric current reaching a peak value” renders the claim indefinite because the meaning of “not so increased” is vague and confusing; thus, the scope of the claim is unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2019/0389467 A1) in view of Yasuda et al. (US 2019/0074788 A1).
Regarding claim 1, Morita discloses a motor arrangement system of an endurable and energy-saving electric vehicle (e.g. Figs. 1-2), adapted to being connected to a drive gearbox (e.g. Fig. 1: 40) of an electric vehicle (e.g. Fig. 1: 10), comprising: 
5at least one motor unit, which comprises a number of motor devices (e.g. Figs. 1-2: 11-12) and a speed-change device (e.g. Figs. 1-2: 13), 
each of the motor devices comprising a motor spindle to output power, the number of the motor devices being defined as N (e.g. Figs. 1-2), 
the speed-change device comprising a speed-change gear set (e.g. Figs. 1-2: 13, 20, 30) connected to the motor 10spindles (e.g. Figs. 1-2: 11-12) and an output shaft (e.g. Fig. 1: 15) connectable to the speed-change gear set and the drive gearbox, the power of each of the motor spindles being transmitted through the speed-change gear set and the output shaft to the drive gearbox (e.g. Figs. 1-2 & [0058]).
Morita fails to disclose, but Yasuda teaches:
a detection unit, which comprises a rotational speed detector 15that is arranged to correspond to the output shaft and detects a rotational speed of the output shaft in order to output a rotational speed signal (e.g. Fig. 1: 5), and 
an operation detector that detects horsepower of the output shaft or an electric current of the motor devices in order to output an operation signal (e.g. Fig. 1: 20); and 
a control unit (e.g. Fig. 1: 10), which electrically connected with the motor devices and the detection unit (e.g. Fig. 1), and is operable to switch supply of electric power to one to N of the motor devices according to the rotational speed signal and the operation signal (e.g. [0070-0074]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Morita with the teachings of Yasuda to control vehicle motor in accordance with vehicle speed and motor current feedback so as to correctly control the motor in case of motor angle detection failure.
Regarding claim 2, Yasuda teaches 5RegardRthe control unit is loaded with horsepower-vs-rotational-speed data or electric- current-vs-rotational-speed data (e.g. [0070-0074]: table data includes vehicle speed and motor current), and the control unit switches the supply of electric power to the one to N of the motor devices 10according to the data, and confirmation of the rotational speed signal and the operation signal (e.g. [0070-0074]).
Regarding claim 5, Morita discloses 15ERRea battery unit (e.g. [0058]: electric power is supplied to the motors; thus, a battery is inherently disclosed in the vehicle), wherein the battery unit is electrically connected with the control unit and supplies electric power through the control unit to the motor devices (e.g. Fig. 2: control unit comprises inverter for supplying power to the motors, and it is well-known in the art to connected power supply to the inverter for supplying power to the motor), and wherein the battery unit accepts electric energy generated by a portion of the motor devices that are not supplied with the electric power and are driven by the speed- change gear set to rotate (e.g. [0070]: motors operate as generators;  the examiner is taking Official notice that recharging regenerated power from motor to the battery is well-known in the art so as to efficiently dissipate energy regenerated during braking).  
Regarding claim 6, Morita and Yasuda in combination discloses each of the motor devices has a rotor, which inherently disclosed rotor inertia; however, the combination fails to explicitly disclose5 a rotor having an inertia that is lower than 0.0275 kg.m2.  
It would have been an obvious matter of design choice to select a suitable rotor (with certain size and/or weight) appropriate to the design; thus, different inertia will be associated with selected rotor.  Therefore, it would have been obvious to one skilled in the art to use a rotor having the claimed inertia or any other suitable rotor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2019/0389467 A1) in view of Yasuda et al. (US 2019/0074788 A1) as applied to claim 1 above, and further in view of Ozaki (US 2013/0345918 A1).
Regarding claim 7, Morita and Yasuda in combination fails to disclose, but Ozaki teaches the detection unit further comprises a plurality of electric current detectors, which 10detect electric currents of the motor devices, respectively (e.g. Fig. 3: 35), and individually output a monitoring signal (e.g. Fig. 3: 34), wherein the control unit (e.g. Fig. 2: 20, 21, 34, 37, 38) is electrically connected with the electric current detectors and is operable to determine each of the motor devices is in normal operation according to the monitoring signal corresponding thereto (e.g. [0041]), 15and to cut off supply of electricity to one of the motor devices that is determined to be in abnormal operation (e.g. [0008]: stopping the faulty motor) and to select another one of the motor devices for switching the supply of electricity thereto (e.g. [0050-0055]: depend on the level of abnormality occurs in one motor, the other motor could be forcibly to brake or decelerate so as to stabilized the vehicle).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Morita and Yasuda with the teachings of Ozaki to control other motors of the vehicle depends on the level of abnormality on the motor so as to stabilize the vehicle without causing spinning.
Regarding claim 8, Ozaki teaches a display unit electrically connected with the control unit, the display unit being operable to display data of the abnormality of the one of the motor devices (e.g. Fig. 2: 27, 47 & [0062-0063]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846